Case 18-83005-CRJ13   Doc   Filed 04/28/21 Entered 04/28/21 08:25:47   Desc Main
                            Document     Page 1 of 7
Case 18-83005-CRJ13   Doc   Filed 04/28/21 Entered 04/28/21 08:25:47   Desc Main
                            Document     Page 2 of 7
                   323 FIFTH STREET                                                                                      (800) 603-0836
                   EUREKA CA 95501                                                                Para Español, Ext. 2660, 2643 o 2772
                                                                                                      8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                              Main Office NMLS #5985
                                                                                                            Branch Office NMLS #9785




              MAURICE BAKER
              117 SHELLY LN
              HUNTSVILLE AL 35810



Analysis Date: April 02, 2021                                                                                                            Final
Property Address: 117 SHELLY LANE HUNTSVILLE, AL 35810                                                                    Loan:
                                     Annual Escrow Account Disclosure Statement
                                                  Account History

      This is a statement of actual activity in your escrow account from June 2020 to May 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information               Current:      Effective Jun 01, 2021:             Escrow Balance Calculation
 Principal & Interest Pmt:              596.17                  596.17              Due Date:                                    Jun 01, 2020
 Escrow Payment:                        166.30                  238.92              Escrow Balance:                                (1,486.17)
 Other Funds Payment:                      0.00                    0.00             Anticipated Pmts to Escrow:                     1,995.60
 Assistance Payment (-):                   0.00                    0.00             Anticipated Pmts from Escrow (-):                    0.00
 Reserve Acct Payment:                     0.00                    0.00             Anticipated Escrow Balance:                     $509.43
  Total Payment:                         $762.47                 $835.09


                     Payments to Escrow       Payments From Escrow                                     Escrow Balance
       Date          Anticipated   Actual     Anticipated     Actual           Description             Required       Actual
                                                                            Starting Balance                0.00    (1,680.21)
      Jun 2020                      148.57                              *                                   0.00    (1,531.64)
      Jun 2020                      148.57                              *                                   0.00    (1,383.07)
      Aug 2020                      148.57                              *                                   0.00    (1,234.50)
      Aug 2020                      148.57                              *                                   0.00    (1,085.93)
      Aug 2020                                                 362.19   *   Forced Place Insur              0.00    (1,448.12)
      Sep 2020                      482.67                              *   Escrow Only Payment             0.00      (965.45)
      Sep 2020                                                 120.48   *   Forced Place Insur              0.00    (1,085.93)
      Oct 2020                      148.57                              *                                   0.00      (937.36)
      Oct 2020                      148.57                              *                                   0.00      (788.79)
      Oct 2020                      198.26                              *   Escrow Only Payment             0.00      (590.53)
      Oct 2020                                               1,512.00   *   Homeowners Policy               0.00    (2,102.53)
      Nov 2020                      148.57                              *                                   0.00    (1,953.96)
      Nov 2020                                                 620.52   *   County Tax                      0.00    (2,574.48)
      Dec 2020                      148.57                              *                                   0.00    (2,425.91)
      Jan 2021                      148.57                              *                                   0.00    (2,277.34)
      Jan 2021                      248.00                              *   Escrow Only Payment             0.00    (2,029.34)
      Feb 2021                      148.57                              *                                   0.00    (1,880.77)
      Feb 2021                       62.00                              *   Escrow Only Payment             0.00    (1,818.77)
      Mar 2021                      166.30                              *                                   0.00    (1,652.47)
      Apr 2021                      166.30                              *                                   0.00    (1,486.17)
                                                                            Anticipated Transactions        0.00    (1,486.17)

         Case 18-83005-CRJ13                 Doc    Filed 04/28/21 Entered 04/28/21 08:25:47                              Page 1
                                                                                                                    Desc Main
                                                    Document     Page 3 of 7
Apr 2021                    1,829.30                                                                                         343.13
May 2021                      166.30                                                                                         509.43
                     $0.00 $4,804.83               $0.00     $2,615.19

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




    Case 18-83005-CRJ13                   Doc       Filed 04/28/21 Entered 04/28/21 08:25:47                                     Page 2
                                                                                                                           Desc Main
                                                    Document     Page 4 of 7
Analysis Date: April 02, 2021                                                                                                                     Final
Borrower: MAURICE BAKER                                                                                                             Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                               509.43        1,243.97
      Jun 2021              177.71                                                                           687.14        1,421.68
      Jul 2021              177.71                                                                           864.85        1,599.39
      Aug 2021              177.71                                                                         1,042.56        1,777.10
      Sep 2021              177.71                                                                         1,220.27        1,954.81
      Oct 2021              177.71        1,512.00            Homeowners Policy                             (114.02)         620.52
      Nov 2021              177.71                                                                            63.69          798.23
      Dec 2021              177.71           620.52           County Tax                                    (379.12)         355.42
      Jan 2022              177.71                                                                          (201.41)         533.13
      Feb 2022              177.71                                                                           (23.70)         710.84
      Mar 2022              177.71                                                                           154.01          888.55
      Apr 2022              177.71                                                                           331.72        1,066.26
      May 2022              177.71                                                                           509.43        1,243.97
                         $2,132.52       $2,132.52

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 355.42. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 355.42 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is 509.43. Your starting
      balance (escrow balance required) according to this analysis should be $1,243.97. This means you have a shortage of 734.54.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
      months.

      We anticipate the total of your coming year bills to be 2,132.52. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




          Case 18-83005-CRJ13                  Doc       Filed 04/28/21 Entered 04/28/21 08:25:47                                   Page 3
                                                                                                                              Desc Main
                                                         Document     Page 5 of 7
Analysis Date: April 02, 2021                                                                                                          Final
Borrower: MAURICE BAKER                                                                                                  Loan:

                                                                   Paying the shortage: If your shortage is paid in full, your new
      New Escrow Payment Calculation
                                                                   monthly payment will be $773.88 (calculated by subtracting the
      Unadjusted Escrow Payment                      177.71
                                                                   Shortage Amount to the left and rounding, if applicable). Paying the
      Surplus Amount:                                  0.00
                                                                   shortage does not guarantee that your payment will remain the same, as
      Shortage Amount:                                61.21
                                                                   your tax or insurance bills may have changed. If you would like to pay
      Rounding Adjustment Amount:                      0.00
                                                                   the shortage now, please pay the entire amount of the shortage before
      Escrow Payment:                               $238.92
                                                                   the effective date of your new payment. To ensure that the funds are
                                                                   posted to your account correctly, please notify your asset manager that
                                                                   you are paying the shortage.

     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




          Case 18-83005-CRJ13               Doc      Filed 04/28/21 Entered 04/28/21 08:25:47                            Page 4
                                                                                                                   Desc Main
                                                     Document     Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   DECATUR DIVISION

 In Re:                                             Case No. 18-83005-CRJ13

 Maurice V. Baker                                   Chapter 13

 Debtors.                                           Judge Clifton R. Jessup Jr.

                                    CERTIFICATE OF SERVICE

I certify that on April 28, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Brandon Nicholas Smith, Debtor’s Counsel
          brandonbk@bellsouth.net

          Michelle T. Hatcher, Chapter 13 Trustee
          ecf@ch3decatur.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on April 28, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Maurice V. Baker, Debtor
          117 Shelly Lane
          Huntsville, AL 35810


 Dated: April 28, 2021                              /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




Case 18-83005-CRJ13           Doc    Filed 04/28/21 Entered 04/28/21 08:25:47             Desc Main
                                     Document     Page 7 of 7
